Citation Nr: 0815639	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-34 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from 
August 1950 to June 1952.  Thereafter, the veteran had 
periods of active duty for training and inactive duty 
training until approximately January 1956 as a member of the 
U.S. Marine Corps Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
arthritis of the right knee.  The veteran subsequently 
initiated and perfected an appeal of this determination.   In 
March 2006, the veteran appeared before a Decision Review 
Officer for an informal hearing presentation, and in March 
2008, he testified before the undersigned Acting Veterans Law 
Judge, seated at the RO.  Also in March 2008, the veteran's 
motion for advancement of his claim on the Board's docket was 
granted based on advanced age.  38 C.F.R. § 20.900(c).


FINDING OF FACT

The veteran's current degenerative joint disease of the right 
knee is not the result of a disease or injury incurred during 
military service, nor may this disability be presumed to have 
been incurred therein.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he injured 
his right knee during active service, and that his knee has 
bothered him since that time.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328, 1333 (Fed. Cir. 2006).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied.  

In the present case, in February and April 2006 letters sent 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised what 
the evidence must show to support the claim for service 
connection.  He was also advised by way of the April 2006 
letter how VA assigns disability ratings and effective dates.  
In that same letter, he was advised to identify any evidence 
in support of the claim.  In addition, he was informed of the 
responsibility to identify, or to submit, evidence directly 
to VA.  He was advised that the RO would obtain any VA 
records or other identified medical treatment records.  
Furthermore, the RO specifically requested that the veteran 
provide it with or identify any other additional evidence 
that could help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, these letters and subsequent communications with the 
veteran advised him of the evidence the RO had received in 
connection with the claim.  

The Board notes that at his March 2008 personal hearing, the 
veteran stated that he has received medical treatment for his 
right knee from a Dr. Powell, a private physician.  However, 
he also stated that he was aware of the need to obtain such 
evidence and submit it to VA, and that he had in fact 
attempted to do so, without success.  He stated that Dr. 
Powell's office refused to provide the requested records, 
without explanation, and he indicated that he did not believe 
that another attempt to get such records would be successful.  
In light of these facts, the Board finds VA's duty to assist 
obligations have been met, and remand on this basis would 
serve no useful purpose.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002)(identifying the document that 
satisfies VCAA notice); and 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained all identified private and 
VA outpatient treatment records.  Moreover, the veteran was 
afforded a VA examination, as discussed in greater detail 
below.  Additionally, the veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained, or is obtainable.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The veteran seeks service connection for arthritis of the 
right knee.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

When the veteran was initially examined for service admission 
in August 1948, he was without disease or injury of the right 
knee.  Subsequent physical examinations in August 1950, 
January 1954, and January 1956 were also negative for any 
disabilities of the right knee.  In a January 1954 report of 
medical history completed by the veteran, he denied any 
history of bone, joint, or other deformity, as well as a 
"trick" or locked knee.  The remainder of his service 
medical records do not indicate he sought treatment for or 
was diagnosed with a right knee disability during any period 
of military service.  

Post-service, the veteran did not receive treatment for a 
right knee disability for many years after service.  The 
first evidence of record of a right lower extremity 
disability dates to late 1990, when the veteran sought 
private medical treatment following a September 1990 on-the-
job injury to his right leg.  A contusion of the right leg 
was initially diagnosed.  He also suffered an on-the-job 
injury to his low back that same year.  The veteran continued 
to report right leg pain into 1991.  

More recently, a VA orthopedic examination was afforded the 
veteran in June 2006.  He reported an in-service injury to 
his right knee when a piece of machinery fell on it.  Since 
that time, he experienced locking and pain of the right knee.  
He denied any physical therapy or surgery.  He used a cane on 
occasion to aid mobility.  Currently, he experienced pain, 
swelling, and instability of the right knee, increasing with 
use.  On physical examination he had good range of motion, 
albeit with pain.  No crepitus was evident, but his right 
knee was tender to drawer's tests.  An initial diagnosis of 
traumatic arthritis was rendered.  X-rays confirmed mild 
hypertrophic changes at the patellar tendon of the right 
knee.  

In September 2006, another VA physician reviewed the medical 
evidence of record, including the veteran's service medical 
records, and noted that there were no "clinic visits or 
hospital summaries relating to the right knee" during 
military service.  The doctor also observed that the veteran 
reported an on-the-job injury to his right leg in 1990.  
Reviewing the veteran's June 2006 X-rays of the right knee, 
he noted they were "remarkably normal" for the veteran's 
age, and reflected only minimal degenerative joint disease of 
the right knee.  Based on this review of the record, the 
doctor concluded it was "less likely than not that the 
veteran's minimal degenerative joint disease of the right 
knee is due to or the result of an in-service event, injury, 
or disease."  As rationale for that opinion, the doctor 
indicated that there was no documentation of an in-service 
injury, there was no report of a knee problem on examinations 
through 1956, there were no post-service records showing 
continuity of treatment for the right knee, and, finally, 
"current objective findings in the claims folder and on 
physical examination are mild." 

At his March 2008 personal hearing, the veteran testified 
that he originally injured his right knee during military 
service in approximately 1951 when part of an artillery piece 
fell on the knee.  He sought treatment at the base hospital, 
and continued to have occasional right knee pain thereafter.   
The veteran testified that he noticed some right knee pain in 
the 1970s while bowling.  However, he did not report seeking 
post-service private or VA treatment for his right knee until 
the early 1990's, which is when he injured his right leg 
while working as a crane operator.  

After considering the totality of the record, the Board finds 
that the preponderance of the evidence is against the award 
of service connection for a right knee disability.  While the 
veteran testified that he injured his right knee during 
military service, his service medical records are negative 
for any diagnosis of or treatment for a right knee 
disability.  Nevertheless, the Board finds the veteran 
credible and accepts his reports of a right knee injury 
requiring medical treatment during service.  However, the 
Board also finds such an injury must have been acute and 
transitory, without permanent residuals, based on January 
1954 and January 1956 military medical examinations which 
were negative for any disabilities of the right knee.  
Notably, because there is no evidence that arthritis of the 
right knee was diagnosed within a year of service separation, 
service connection may not be presumed in the present case.  
See 38 U.S.C.A. §§ 1110, 1112 (West 2002).  

The Board also observes that the veteran has not presented 
competent evidence of a medical nexus between any in-service 
disease or injury of the right knee, and a current right knee 
disability.  He himself has testified that his current 
degenerative joint disease of the right knee results from his 
in-service right knee injury.  However, as a layperson, he is 
not capable of making medical conclusions; thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  He was 
afforded a June 2006 VA orthopedic examination and a 
September 2006 medical opinion statement, and neither doctor 
suggested his current degenerative joint disease of the right 
knee was due to or the result of an in-service injury.  In 
fact, upon review of the full record, a VA physician 
concluded it was "less likely than not that the veteran's 
minimal degenerative joint disease of the right knee is due 
to or the result of an in-service event, injury, or 
disease."  The Board finds that the probative value of this 
opinion outweighs the veteran's contentions that his current 
right knee problems are causally related to military service.  
Even accepting the veteran's description of the in-service 
right knee injury, as noted, competent medical evidence is 
needed to draw a causal link between an event and a current 
disability.  In the present case, the September 2006 VA 
medical opinion was based on a thorough review of the claims 
file and relevant medical evidence, but the doctor did not 
find it likely that the current right knee arthritis is 
related to service.  The Board accepts this statement as 
probative, and for this reason, the appeal is denied.  

In conclusion, service connection for a right knee disability 
must be denied, as competent evidence of a medical nexus 
between the veteran's current degenerative joint disease of 
the right knee and any in-service disease or injury has not 
been presented.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a right knee disability 
is denied.  



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


